— In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Geiler, J.), dated May 15, 1985, as, upon those branches of the plaintiff wife’s motion which were to sequester bank accounts belonging to him, and appoint her receiver thereof, directed sequestration of all of the defendant’s property in the State of New York and appointed the plaintiff the receiver thereof.
Order modified, by deleting from the third decretal paragraph the word "property” and substituting therefor the words "bank accounts”. As so modified, order affirmed insofar as appealed from, without costs or disbursements.
The defendant’s reference to Domestic Relations Law § 243 as requiring the posting of security by a receiver is unsupported. Moreover, no demand that such security be posted was made to Special Term nor was any objection made to the sequestration requested before the court. Nevertheless, the order should be amended by limiting the sequestration and the plaintiff’s role as receiver to the defendant’s bank accounts, since that is all the plaintiff requested in her affidavit in support of her motion. We reject the defendant’s other contentions. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.